Self-representation
                              Turcios argues that the district court abused its discretion
                  when it granted his motion for self-representation. He claims he decided
                  to represent himself under duress due to a conflict with the public
                  defender, although he does not explain• the substance of this alleged
                  conflict. He also argues his decision to waive counsel was neither knowing
                  nor intelligent. We disagree.
                              A defendant has a constitutional right to self-representation.
                  See Faretta v. California, 422 U.S. 806, 807 (1975); see also Nev. Const.
                  art. 1, § 8. On review, this court defers to the trial court's decision.
                  Graves v. State, 112 Nev. 118, 124, 912 P.2d 234, 238 (1996) (noting that
                  Itihrough face-to-face interaction in the courtroom, the trial judges are
                  much more competent to judge a defendant's understanding than• this
                  court"). "In order for a defendant's waiver of the right to counsel to
                  withstand constitutional scrutiny, the judge need only be convinced that
                  the defendant made his decision with a clear comprehension of the
                  attendant risks." Id.
                              This court looks at "the facts and circumstances of each case,
                  including the defendant's background, experience, and conduct" in
                  assessing the waiver of counsel. Hooks v. State, 124 Nev. 48, 54, 176 P.3d
1081, 1084 (2008). For a waiver to be effective, this court has held that it
                  must be "knowingly, intelligently, and voluntarily" made.      Id. at 53-54,
                  176 P.3d at 1084. Trial courts must examine whether the defendant is
                  competent "to choose self-representation, not his ability to adequately
                  defend himself."   Vanisi v. State, 117 Nev. 330, 341, 22 P.3d 1164, 1172
                  (2001) (internal quotations omitted).



SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A 44140
                              The trial court record reveals that Turcios clearly did not have
                  the requisite skill to competently defend himself at trial. However, this
                  courtS will not overturn a district court's decision allowing self-
                  representation based on the defendant's performance at trial.    See id. The
                  relevant concern is whether the defendant waived that right freely,
                  intelligently, and voluntarily. Hooks, 124 Nev. at 53-54, 176 P.3d at 1084.
                              We conclude that he did. First, the record shows that
                  Turcios's decision to represent himself was not based solely on an
                  unresolved conflict with his public defender. Instead, the record shows
                  that Turcios also did not want a long continuance, that he wanted to bring
                  certain issues to the court's attention, and that he believed he would be
                  acquitted. Second, despite the complexity of the case, the district court did
                  not abuse its discretion in granting Turcios's request. Turcios informed
                  the court that he could read and write English well, had sufficient
                  education to understand the proceedings, and knew the State's burden of
                  proof. The district court also repeatedly admonished Turcios that he could
                  jeopardize his case by representing himself, but Turcios said that he
                  nonetheless wished to waive the right to counsel. Third, the timeliness of
                  his request does not invalidate the waiver. Although Turcios now claims
                  that the court should have denied his request to represent himself because
                  he had just a little more than one week to prepare his defense, this
                  argument is not persuasive. Turcios sought to represent himself, in part,
                  to prevent additional trial delays and he fails to explain how his defense
                  would have been enhanced had he been allowed additional time to
                  prepare. Accordingly, we conclude that the district court did not abuse its
                  discretion when it granted Turcios's motion to waive his right to counsel.



SUPREME COURT
        Of
     NEVADA
                                                        3
(0) 1947A    en
                  Admissibility of statement to police
                              Turcios argues that the district court erred when it admitted
                  his statement to police at trial. He first argues that his statement was
                  inadmissible because he did not knowingly and intelligently waive his
                  Miranda rights. See Miranda v. Arizona, 384 U.S. 436 (1966). He claims
                  that the police ambiguously responded when he said he did not
                  understand the warnings and that the detective's responses undercut the
                  warnings and their magnitude. Next, Turcios argues that his statement
                  was inadmissible because police used coercive tactics to make him confess.
                  We will address the validity of the Miranda waiver and the voluntariness
                  of the confession in turn.
                               Validity of Miranda waiver
                              Whether a defendant knowingly and intelligently waived his
                  or her Miranda rights "is a question of fact, which is reviewed for clear
                  error. However, the question of whether a waiver is voluntary is a mixed
                  question of fact and law that is properly reviewed de novo." Mendoza v.
                  State, 122 Nev. 267, 276, 130 P.3d 176, 181 (2006).
                              For a defendant's Miranda waiver to be effective, the waiver
                  must be "voluntary, knowing, and intelligent." Id. For the statement to
                  be admissible at trial, the State must show that the defendant waived his
                  or rights by a preponderance of the evidence. See Berghuis v. Thompkins,
                  560 U.S. 370, 384 (2010). The State must also establish that law
                  enforcement informed the defendant of his or her Miranda rights, the
                  defendant understood the warnings, and the defendant then provided
                  admissions without coercion.      Id. at 384-85. But if law enforcement
                  "threatened, tricked, or cajoled" the defendant into a waiver, it is not
                  voluntary. Miranda, 384 U.S. at 476.

SUPREME COURT
      OF
    NEVADA
                                                         4
(0) I 947A sibm
                                 In the instant case, a police detective testified that he read the
                     Miranda warnings to Turcios directly from a card prepared by the police
                     department. The detective also testified that Turcios initially had
                     questions about the language in the warnings, but the detective said he
                     explained them and Turcios then confirmed he understood and agreed to
                     continue speaking. We are not persuaded by Turcios's argument that his
                     waiver was not voluntary because the detective inappropriately suggested
                     that only some of the statements, not all of the statements, could be used
                     against him. During the interrogation, Turcios said to the detective, "So if
                     I speak, everything will be against me or, or will be used against me." The
                     detective responded, "It can be. It depends on what you tell me." The
                     detective's response was not coercive; it was both straightforward and
                     honest. The response also did not undermine the significance of the
                     warnings. Thus, we conclude that Turcios knowingly, intelligently, and
                     voluntarily waived his Miranda rights.
                                 Voluntariness of confession
                                 "Moluntariness determinations present mixed questions of
                     law and fact subject to this court's de novo review."     Rosky v. State, 121
Nev. 184, 190, 111 P.3d 690, 694 (2005). This court will not impose its
                     judgment in place of the district court's so long as the district court's
                     ruling is based on substantial evidence. Steese v. State, 114 Nev. 479, 488,
                     960 P.2d 321, 327 (1998). "Substantial evidence is that which a
                     reasonable mind might consider adequate to support a conclusion."           Id.
                     "[F]indings of fact in a suppression hearing will not be disturbed on appeal
                     if supported by substantial evidence."    State v. McKellips, 118 Nev. 465,
                     469, 49 P.3d 655, 658-59 (2002) (alteration in original) (internal quotations
                     omitted).

SUPREME COURT
         OF
      NEVADA
                                                           5
(0) 1947/t    440.
                                A confession is only admissible as evidence at an accused's
                  trial "if it is made freely, voluntarily, and without compulsion or
                  inducement."     Franklin v. State, 96 Nev. 417, 421, 610 P.2d 732, 734
                  (1980). The defendant's Fourteenth Amendment right to due process of
                  law is violated "if his conviction is based, in whole or in part, upon an
                  involuntary confession, . .. even if there is ample evidence aside from the
                  confession to support the conviction."      Passama v. State, 103 Nev. 212,
                  213, 735 P.2d 321, 322 (1987). Voluntariness is determined by "the
                  totality of the circumstances." Blackburn v. Alabama, 361 U.S. 199, 206
                  (1960) (quoting Fikes v. Alabama, 352 U.S. 191, 197 (1957)). Specifically,
                  we will look to the Passama factors, see Passama, 103 Nev. 212, 735 P.2d
321, and whether the police used intrinsic or extrinsic falsehoods to secure
                  the confession, see Sheriff, Washoe Cnty. v. Bessey,   112 Nev. 322, 914 P.2d
618 (1996).
                                        Passama factors
                                This court has held that "[t]he question [of voluntariness] in
                  each case is whether the defendant's will was overborne when he
                  confessed." Passama, 103 Nev. at 214, 735 P.2d at 323. The trial court
                  must consider factors such as "the youth of the accused; his lack of
                  education or his low intelligence; the lack of any advice of constitutional
                  rights; the length of detention; the repeated and prolonged nature of
                  questioning; and the use of physical punishment such as the deprivation of
                  food or sleep." Id.
                                Based on Passama, we conclude that the totality of the
                  circumstances shows that the police did not coerce Turcios during the
                  interrogation.



SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A    ce
                               First, Passama requires that the court examine "the youth of
                   the accused." Id. The record shows that Turcios was 46-years-old at the
                   time he spoke with police. Therefore, the police did not coerce Turcios by
                   taking advantage of his youth.
                               Second, the court considers the education and intelligence of
                   the accused. Id. The record shows that Turcios progressed to the ninth
                   grade in school and the record does not indicate that his intellect was
                   below average. Turcios also subsequently informed the court that he had
                   sufficient education to understand the proceedings. Therefore, the police
                   did not overbear Turcios by taking advantage of him through a lack of
                   education or intelligence.
                               Third, the court assesses whether the accused was advised of
                   his constitutional rights. Id. As we explained previously, Turcios received
                   his Miranda warnings, indicated that he understood the warnings, and
                   expressly waived his rights. Therefore, the police did not 'overbear'
                   Turcios's will by failing to advise him of his constitutional rights.
                               Fourth, the court looks at "the length of detention."       Id. The
                   detective testified that police contacted Turcios at his residence and then
                   transported him to police headquarters for questioning. Nothing in the
                   record suggests that Turcios was detained between the times that police
                   detained him at his home and transported him to the police station. The
                   record also does not suggest that Turcios was detained between the time
                   he arrived at the police headquarters and the time the interrogation
                   began. Therefore, the police did not overbear Turcios's will through a
                   lengthy detention.
                               Fifth, the court must determine whether the questioning was
                   "repeated and prolonged."      Id.   Police detectives questioned Turcios on

SUPREME COURT
        OF
     NEVADA
                                                          7
(0) 1907A    et,
                     only one occasion, so the questioning was not repeated. Also, the
                     transcript of the voluntary statement shows that Turcios's interrogation
                     began at 8:53 p.m. and concluded at 9:56 p.m.—just an hour and three
                     minutes later. Therefore, this was not a prolonged interrogation.
                                 Lastly, the court must decide whether police inflicted "physical
                     punishment such as the deprivation of food or sleep" upon the accused to
                     secure a confession. Id. The record does not reflect that police mistreated
                     Turcios; in fact, Turcios said that the detectives were polite and respectful
                     to him during the entire interview and that they did not threaten him in
                     any way. Therefore, the police did not use physical punishment to
                     overbear Turcios's will and coerce a statement.
                                 Accordingly, Turcios's will was not overborne when he made
                     his statement to the police.
                                        Police deception
                                 This court has held that trial courts should also consider police
                     deception in evaluating the voluntariness of a confession. Sheriff, Washoe
                     Cnty. v. Bessey,   112 Nev. 322, 325, 914 P.2d 618, 619 (1996). Police
                     deception does not automatically render a confession involuntary.          Id.
                     Police subterfuge is permissible if "the methods used are not of a type
                     reasonably likely to procure an untrue statement."    Id. at 325, 914 P.2d at
                     620. This court has distinguished between intrinsic falsehoods and
                     extrinsic falsehoods. Id. at 325-26, 914 P.2d at 620. Intrinsic falsehoods
                     imply the existence of implicating evidence and are more likely to secure a
                     truthful confession from a defendant.        Id. at 326, 914 P.2d at 620.
                     Extrinsic falsehoods involve issues that are collateral to the crime and are
                     more likely to overbear a defendant's will and secure a false confession or
                     "a confession regardless of guilt." Id.; see also Lynumn v. Illinois, 372 U.S.

SUPREME COURT
        OF
     NEVADA
                                                           8
(0) 1947A    c4014
                 528, 534 (1963) (concluding that a confession was coerced when police
                 threated a defendant that "state financial aid for her infant children would
                 be cut off, and her children taken from her, if she did not 'cooperate").
                 Deceptions that are likely to produce a false confession are not permissible
                 and render a confession involuntary. Bessey, 112 Nev. at 326, 914 P.3d at
                 620. 2




                             2   1n Bessey,   we provided examples of both intrinsic and
                 extrinsic falsehoods:
                             Examples of intrinsic falsehoods would include
                             misrepresentations regarding the existence of
                             incriminating evidence such as placement of the
                             defendant's vehicle at the crime scene, physical
                             evidence linked to the victim in the defendant's
                             car, presence of defendant's fingerprints at the
                             crime scene or in the getaway car, positive
                             identification by reliable eyewitnesses, and
                             identification of the defendant's semen in the
                             victim or at the crime scene. Examples of
                             extrinsic falsehoods of a type reasonably likely to
                             procure an untrue statement or to influence an
                             accused to make a confession regardless of guilt
                             would include the following: assurances of divine
                             salvation upon confession, promises of mental
                             health treatment in exchange for confession,
                             assurances of more favorable treatment rather
                             than incarceration in exchange for confession,
                             misrepresenting the consequences of a particular
                             conviction, representation that welfare benefits
                             would be withdrawn or children taken away
                             unless there is a confession or suggestion of harm
                             or benefit to someone.
                 112 Nev. at 326, 914 P.2d at 620-21 (emphasis omitted) (citation omitted).


SUPREME COURT
      OF
    NEVADA
                                                       9
(0) 19474 4007
                                Turcios cites three specific lies the police used to secure his
                    confession: (1) he needed to confess in order for the judge and jury to hear
                    his side of the story; (2) he needed to confess before the police received the
                    results of the DNA tests; and (3) he needed to confess, like the co-
                    defendant in a hypothetical scenario that detectives posed, so that the
                    court would be lenient with him. He claims that these deceptions tricked
                    him into confessing and that his statement was therefore involuntary and
                    inadmissible. We are not persuaded by this argument.
                                Turcios first complains that the detectives implied that a
                    judge and jury would not hear his side of the story unless he confessed.
                    However, this implication is not an extrinsic falsehood which constitutes
                    coercion. By implying that a confession would allow his side of the story to
                    be heard, police sought to induce a truthful confession—not a confession
                    regardless of his guilt. Cf. Bessey, 112 Nev. at 326, 914 P.2d at 620. We
                    conclude that the police employed a permissible tactic when they
                    encouraged Turcios to tell his side of the story so that a judge and jury
                    would not solely rely upon the victim's allegations.    See id. at 325-26, 914
P.2d at 620. The implication of the detectives' statement focused Turcios's
                    attention on the intrinsic facts of the victim's allegations; the implication
                    did not divert Turcios's attention to issues extrinsic to the allegations.
                                Next, Turcios complains that false representations about DNA
                    evidence and the need to confess before the results were received
                    constitute extrinsic falsehoods and unlawfully coerced his confession.
                    Turcios is incorrect. This court has determined that misrepresentations
                    about DNA evidence are intrinsic falsehoods and permissible in obtaining
                    a confession.   Id. at 326, 914 P.2d at 620. Telling Turcios that DNA
                    evidence existed and that the results of DNA tests would prove whether he

SUPREME COURT
       OF
    NEVADA
                                                           10
(0) 1947A cAtc(4)
                   touched the victim and with which parts of his body he touched her would
                   only motivate Turcios to confess if he had indeed committed the alleged
                   acts. The threat of DNA evidence and the need to confess before police
                   received results would not motivate Turcios to make a false admission,
                   especially after the detective told Turcios that "no two people in the
                   history of human beings have had the same DNA." The threat of
                   conclusive DNA evidence would cause Turcios to consider "his own beliefs
                   regarding his actual guilt or innocence, his moral sense of right and
                   wrong, and his judgment regarding the likelihood that the police had
                   garnered enough valid evidence linking him to the crime." See Holland v.
                   McGinnis, 963 F.2d 1044, 1051 (7th Cir. 1992). Additionally, telling
                   Turcios that he needed to confess before they received the results is an
                   intrinsic falsehood, not an extrinsic, because the statement was not
                   collateral to the crime or one that was "likely to procure an untrue
                   statement or to influence an accused to make a confession regardless of
                   guilt."   See Bessey, 112 Nev. at 326, 914 P.2d at 620. Had he not
                   committed the crime and believed that the condemning evidence was
                   forthcoming, the deception would not have motivated him to confess.
                   Accordingly, we conclude the detectives' use of intrinsic falsehoods
                   regarding DNA evidence did not render Turcios's confessions involuntary
                   or inadmissible.
                               Lastly, Turcios complains that the police deceived him by
                   suggesting that the court would be lenient if he confessed. A detective
                   posed a hypothetical scenario to Turcios in which video surveillance at a
                   convenience store shows two men stealing milk. The first man claims that
                   the court cannot prove he committed the crime. The second individual
                   confesses, explains he did not have the money to purchase the milk for his

SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    cep
                baby, and expresses remorse. The detective then asked Turcios which of
                the two thieves, the one •who is defiant or the one who is remorseful, a
                court would likely treat better. In response to the detective's question,
                Turcios asked if they would be merciful with him if he admitted guilt.
                Rather than telling Turcios that an admission would lead to favorable
                treatment, the detective corrected Turcios and said that this was his
                opportunity to explain whether the victim exaggerated or minimized the
                actual crimes committed. However, the record does not reflect that the
                police made any promises of leniency to Turcios, explicit or implicit. Thus,
                we do not believe that the hypothetical scenario was deceitful or that it
                rendered the confession involuntary or inadmissible.
                            Because all of the misrepresentations that Turcios complains
                of are either intrinsic falsehoods, which we have determined are
                permissible, see Bessey, 112 Nev. at 325-26, 914 P.2d at 620, or are not
                falsehoods at all, we conclude that the police did not coerce Turcios's
                statement and that the district court correctly concluded that the
                statement was admissible.
                            Accordingly, we find that Turcios' statement was voluntary
                and that the detectives' use of deception did not overbear his will.
                Other arguments

                            Prosecutorial misconduct
                            Turcios alleges that several incidences of prosecutorial
                misconduct prejudiced him and denied his right to due process.
                Prosecutorial misconduct occurs when "a prosecutor's statements so
                infected the proceedings with unfairness as to make the results a denial of
                due process."   Thomas v. State, 120 Nev. 37, 47-48, 83 P.3d 818, 825
                (2004). "Reversal, however, is unnecessary if the prosecutor's [comments]

SUPREME COURT
     OF
   NEVADA
                                                      12
(0) 1947A se
                are harmless beyond a reasonable doubt."          Anderson v. State, 121 Nev.
511, 516, 118 P.3d 184, 187 (2005).
                                 Comments regarding P.B.'s demeanor and the heinous
                                 nature of the crime
                            Turcios claims that the prosecutors' comments about P.B.'s
                demeanor on the witness stand and the heinousness of the crime inflamed
                the jurors and prejudiced them against him. The prosecutor merely
                related her observations of the victim and this does not constitute
                misconduct. Likewise, the prosecutor's statement about the heinous
                nature of sexual assault of a minor under 14 can be objectively verified by
                reading NRS 200.366(2). Accordingly, a new trial is not warranted
                because the statements did not "infect[ ] the proceedings with unfairness."
                Thomas, 120 at 47; 83 P.3d at 825; see also Anderson, 121 Nev. at 516, 118
                P.3d at 187 (finding prosecutorial misconduct sufficiently prejudicial to
                warrant new trial).
                                   Bolstering witness testimony
                            Turcios also argues that the State impermissibly bolstered
                P.B.'s testimony. We agree that the State impermissibly bolstered the
                victim's testimony. The State erred by describing one of P.B.'s friends,
                who testified at trial for the State, as a "hero," a "knight in shining armor,"
                and a "36-year-old trapped in a 14-year-old's body."     See DeChant v. State,
                116 Nev. 918, 926, 10 P.3d 108, 113 (2000) (concluding the prosecutor
                committed reversible error by paraphrasing a witness's stricken
                testimony, that the defendant's claim of a mob hit, was a "fairytale"). The
                State also erred by eliciting testimony from this witness that she acted
                appropriately by telling the school dean about P.B.'s sexual abuse and
                P.B.'s trustworthy nature. However, we conclude that these errors were
                harmless.   See NRS 178.598. The State further erred when it elicited

SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A
                 testimony from McIlvaine, P.B.'s former school counselor, that P.B. was
                 good person, but this error was not plain. See Patterson v. State, 111 Nev.
1525, 1530, 907 P.2d 984, 987 (1995) (holding that this court's review is
                 generally precluded when a party fails to object at trial but it may review
                 for plain error, which occurs when the error is "so unmistakable that it
                 reveals itself by a casual inspection of the record" (internal citation
                 omitted)). Consequently, reversal is not warranted.
                                   Leading witnesses during direct examination
                              Turcios argues that the State committed misconduct by asking
                 P.B. and her friend from school leading questions during direct
                 examination. We conclude that admission of the leading questions was
                 not plainly erroneous from a casual inspection of the record. See id. See
                 also Anderson v. Berrum, 36 Nev. 463, 470, 136 P. 973, 976 (1913) (noting
                 that "[w]hether leading questions should be allowed is a matter mostly
                 within the discretion of the trial court, and any abuse of the rules
                 regarding them is not ordinarily a ground for reversal"); Barcus v. State,
                 92 Nev. 289, 291, 550 P.2d 411, 413 (1976) (concluding that the district
                 court did not abuse its discretion or prejudice the defendant when it
                 allowed the prosecuting attorney to ask eight- and nine-year-old witnesses
                 leading questions during direct examination). Accordingly, reversal is not
                 warranted.
                 Introduction of hearsay testimony
                              Turcios argues that the district court erred when it admitted
                 evidence that P.B. allegedly made prior disclosures that Turcios assaulted
                 her. We conclude that the district court properly admitted the testimony
                 as evidence of the victim's prior, consistent statements.         See NRS
                 51.035(2)(b).

SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A    e
                             Discovery motion
                             Turcios contends that the district court erred when it denied
                 his pre-trial discovery motion for production of P.B.'s mental health and
                 counseling records. We reject this argument. Because the records are
                 protected by state law, Turcios is not entitled to P.B.'s counseling records.
                 See NRS 174.235(2)(b). We also reject his argument that the State
                 committed a Brady violation by withholding this evidence because Turcios
                 did not show that P.B.'s mental health and counseling records would
                 benefit him. See Brady v. Maryland, 373 U.S. 83 (1963).
                             Motion for an independent psychological examination
                             Turcios argues that the district court erred in denying his
                 motion for an independent psychological examination of P.B. We conclude
                 that Turcios did not prove a compelling need for P.B. to be independently
                 examined. See Abbott v. State, 122 Nev. 715, 725-27, 138 P.3d 462, 469-70
                 (2006); Koerschner v. State, 116 Nev. 1111, 1116-17, 13 P.3d 451, 455
                 (2000).
                             Recalling the complaining witness
                             Turcios alleges that the court's denial of his motion to recall
                 P.B. prevented him from presenting a defense and violated his federal
                 constitutional rights under the due process and compulsory process
                 clauses. We conclude that the district court did not abuse its discretion
                 when it denied Turcios's motion because Turcios had a full opportunity to
                 cross-examine the victim when she testified for the State and Turcios did
                 not demonstrate that he was prejudiced by the inability to recall P.B. See
                 Collins v. State, 88 Nev. 9, 13-14, 492 P.2d 991, 993 (1972).




SUPREME COURT
      OF
    NEVADA
                                                       15
(0) 1947A Aeto
                             Sufficiency of the evidence
                             Turcios argues that the evidence was insufficient to sustain
                 his convictions. We disagree. This court will not reverse a jury's verdict
                 "[w]here there is substantial evidence to support" it. LaPierre v. State, 108
Nev. 528, 530, 836 P.2d 56, 57 (1992)). In sexual assault cases, this court
                 has "repeatedly held that the testimony of a sexual assault victim alone is
                 sufficient to uphold a conviction," so long as "the victim[ ] testif[ies] with
                 some particularity regarding the incident." Id. at 531, 836 P.2d at 58
                 (emphasis in original). At trial, P.B. testified with particularity regarding
                 incidences of sexual assault and lewdness. Moreover, because the district
                 court properly admitted Turcios's voluntary statement to police, his
                 confession corroborates P.B.'s testimony. A rational trier of fact could
                 determine that any supposed inconsistencies in P.B.'s testimony or lapses
                 in P.B.'s recollection of the incidents were excusable because Turcios's
                 confession supports the material elements. Accordingly, the State
                 produced sufficient evidence for a rational trier of fact to convict Turcios.
                              Cruel and unusual punishment
                             Turcios asserts that the statutorily mandated sentence the
                 court imposed is cruel and unusual because it is more severe than the
                 sentence for first-degree murder and requires that he serve a minimum of
                 105 years before he will be eligible for parole. We are not persuaded that
                 his sentence is cruel or unusual under the United States or Nevada
                 Constitutions. See Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379
                 (1987); Lloyd v. State, 94 Nev. 167, 170, 576 P.2d 740, 743 (1978).
                              Cumulative error
                              Lastly, Turcios contends that even if any of the individual
                 errors of which he complains do not warrant reversal, the cumulative

SUPREME COURT
        OF
     NEVADA
                                                           16
(0) 1947A    e
                 effect of those errors warrants reversal. We disagree. The only errors
                 were the prosecution's vouching for P.B.'s friend from school and eliciting
                 testimony from the friend and the school counselor about P.B.'s
                 trustworthiness. These errors are few and minor. Also, the evidence
                 against Turcios was overwhelming. Although the crimes of which he was
                 accused are grave, we conclude as a matter of law that reversal is not
                 warranted. See Valdez v. State, 124 Nev. 1172, 1196, 196 P.3d 465, 481
                 (2008) (discussing the factors for determining whether cumulative errors
                 require reversal).
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                            / Leo      45-     .0 .J
                                          Hardesty


                 gausike‘algi
                 Parraguirre
                                   tn




                                                              Saitta



                 Gibbons



                 cc:   Hon. Valorie J. Vega, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      17
(0) 19474    e